***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              JAMES G. GALLAGHER v. TOWN
                  OF FAIRFIELD ET AL.
                       (SC 20533)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                       Kahn, Ecker and Keller, Js.

                                   Syllabus

The plaintiff sought damages from the defendant town for, inter alia, breach
    of contract. The plaintiff worked as a police officer for the town and
    retired on disability in 1986 after sustaining an injury in the course of his
    employment. In 1985, the town had entered into a collective bargaining
    agreement with a union in which the plaintiff was member. At that time,
    federal law did not permit municipal employees to enroll in Medicare,
    but the law was amended thereafter to permit or require municipal
    employees to participate in Medicare. The 1985 collective bargaining
    agreement provided that union members who retired due to disability
    would be entitled to town paid private health insurance. In 2016, the
    year after the plaintiff reached the age of sixty-five, the town informed
    him that he would be required to enroll in Medicare and to pay the cost
    of his Medicare Part B premiums. The plaintiff claimed that the town
    was bound to provide him with town paid private health insurance
    under the collective bargaining agreement or, alternatively, that it was
    obligated to subsidize the costs of his Medicare Part B premiums. Follow-
    ing a trial, the court concluded that the collective bargaining agreement
    did not bar the town from requiring that the plaintiff transition to Medi-
    care, so long as the Medicare plan did not substantially reduce the
    benefits provided. The court also concluded, however, that the town
    was bound to subsidize the costs of his Medicare Part B premiums.
    Thereafter, the town appealed and the plaintiff cross appealed from the
    trial court’s judgment. Held:
1. The trial court correctly concluded that the collective bargaining agree-
    ment did not preclude the town from terminating the private health
    insurance in which the plaintiff was enrolled and requiring him to transi-
    tion to Medicare coverage: the collective bargaining agreement did not
    specifically require that the plaintiff be placed, and that he remain, on
    the same health insurance plan as the town’s ‘‘active employees,’’ as
    that term did not appear in the agreement, and the agreement did not
    address what rights retirees would have following the expiration of that
    agreement in 1987; moreover, the agreement did not specify whether
    Medicare qualifies as an insurance carrier or whether retirees who
    become eligible for Medicare can be treated differently from active
    employees, and, although a 2010 collective bargaining agreement
    between the town and the union required eligible union retirees to
    participate in Medicare, that did not necessarily mean that the silence
    in the 1985 collective bargaining agreement with respect to that issue was
    purposeful, as federal Medicare law changed after the 1985 collective
    bargaining agreement went into effect, and testimony at trial suggested
    that, when the town agreed, in 1985, to subsidize retirees’ health insur-
    ance costs for life, it was with the expectation that the retirees would
    not be eligible to enroll in Medicare and that private insurance would
    be their only available coverage option; furthermore, the town’s course
    of performance in allowing the plaintiff to remain enrolled in private
    health insurance since his retirement in 1986 did not demonstrate that
    the plaintiff was entitled to continue on that path, as he was not eligible
    to enroll in Medicare until he turned sixty-five, the only reason why the
    town did not immediately terminate the plaintiff’s private insurance
    coverage when he did turn sixty-five was that there was confusion over
    whether that transition needed to be delayed pending the resolution of
    a workers’ compensation claim, and other union members who retired
    along with the plaintiff under the 1985 collective bargaining agreement
    also had been transitioned to Medicare.
2. This court declined to address the plaintiff’s claim that the town illegally
    transferred him from private health insurance to Medicare without his
    consent, as the record was inadequate for review of that claim and the
    claim was inadequately briefed.
3. The trial court incorrectly concluded that the town was required to reim-
    burse the plaintiff for the cost of his Medicare premiums; the plaintiff
    conceded that the town was required to provide him only with benefits
    that are afforded to active employees, rather than benefits comparable
    to those that he received under the 1985 collective bargaining agreement,
    the 2010 collective bargaining agreement required that active employees
    share the costs of their private health insurance, active employees were
    required to contribute toward the town’s premium equivalent costs, and
    the evidence adduced by the plaintiff suggested that he was paying no
    more for his health insurance than the town’s active employees.
          Argued January 14—officially released July 28, 2021*

                            Procedural History

   Action to recover damages for, inter alia, breach of
contract, and for other relief, brought to the Superior
Court in the judicial district of Fairfield and tried to
the court, Radcliffe, J.; judgment in part for the plaintiff,
from which the defendants appealed and the plaintiff
cross appealed. Reversed in part; judgment directed.
  Catherine L. Creager, with whom was James T. Bald-
win, for the appellants-cross appellees (defendants).
  William J. Ward, for the appellee-cross appellant
(plaintiff).
                         Opinion

   KAHN, J. This case requires that we construe a collec-
tive bargaining agreement between the named defen-
dant, the town of Fairfield, and its police union. The
agreement took effect in 1985, at a time when federal
law did not permit municipal employees to participate
in the Medicare system. The agreement provides that
union members who retired early due to disability, such
as the plaintiff, James G. Gallagher, as well as their
eligible dependents, would be entitled to town paid pri-
vate health insurance. The question presented is whether,
following an intervening change in federal law that per-
mits the plaintiff and other similarly situated retirees
to enroll in Medicare upon reaching the age of sixty-five,
the town may terminate their private health insurance,
provide them with comparable town paid Medicare sup-
plemental insurance, and require that they bear the
costs of their Medicare premiums. The defendants have
appealed, and the plaintiff has cross appealed, from the
judgment of the trial court, which concluded that the
town may require the plaintiff and his wife to enroll in
Medicare but, in addition to paying for their Medicare
supplemental insurance and any uncovered medical
expenses, must also reimburse the costs of their Medi-
care Part B premiums. We agree with the former conclu-
sion but hold that the town is not required to reimburse
the Gallaghers for their Medicare premium costs.
Accordingly, we affirm in part and reverse in part the
judgment of the trial court.
                            I
   The following facts, which were either found by the
trial court or are undisputed, and procedural history
are relevant to our disposition of the parties’ claims.
The plaintiff began working as a police officer for the
town in 1974. In October, 1986, after twelve years of
service, and after the plaintiff had sustained a serious
injury in the course of his employment, he successfully
petitioned the defendant Police and Fire Retirement
Board of the Town of Fairfield to retire on disability.
The plaintiff was thirty-five years old at that time.
   At all relevant times, the plaintiff was a member of
the Fairfield Police Union International Brotherhood
of Police Officers, Local 530 (union), which is not a
party to the present action. The union and the town
entered into a three year collective bargaining agree-
ment in 1985 (1985 CBA) that was in effect at the time
of the plaintiff’s retirement. Pursuant to that agreement,
the relevant terms of which are set forth in part II of
this opinion, the town was required to provide and
subsidize the cost of private health insurance coverage
for disability retirees, such as the plaintiff, and their
eligible dependents.
   On March 24, 2016, upon reaching the age of sixty-
five, the plaintiff became eligible to receive Medicare
benefits. Around that time, the town’s risk manager,
Eileen Kennelly, informed the plaintiff that the town
would continue to subsidize his private health insurance
costs and those of his since deceased wife, Joy Gal-
lagher, and that they would not be required to enroll
in Medicare. The following year, however, Emmet P.
Hibson, Jr., the town’s human resources director and an
employee of the defendant Town of Fairfield Personnel
Department, notified the plaintiff that, effective July 1,
2017, he and his wife would be required to enroll in
Medicare and to each pay the $134 monthly cost1 of
their Medicare Part B premiums. Hibson indicated that
the town would transfer the Gallaghers to a private
Medicare supplemental insurance plan and cover the
costs of that plan. The town agrees that it is required to
reimburse any medical costs not covered by Medicare,
beyond a $100 annual deductible. Under the town’s view
of the agreement, then, the plaintiff was responsible
for paying his own Medicare premiums, and it was
responsible for paying the costs of his Medicare supple-
mental insurance, as well as any uncovered medical
costs.
   The plaintiff filed the present action in 2017. He
alleged that the town was bound to continue to provide
the Gallaghers with town paid private health insurance,
both by the terms of the 1985 CBA and by the defen-
dants’ prior representations to him and through their
course of performance, and, in the alternative, that the
town was obligated to subsidize the costs of their Medi-
care Part B premiums.
   Following a bench trial, the trial court concluded that
the 1985 CBA does not bar the town from requiring that
the Gallaghers transition from private health insurance
to Medicare. The court also concluded that the doctrine
of municipal estoppel did not apply because it deter-
mined that the Gallaghers did not rely to their detriment
on the defendants’ earlier representations that they
would be permitted to remain enrolled in private insur-
ance. The trial court also concluded, however, that the
town was contractually bound to subsidize the costs
of the Gallaghers’ Medicare Part B premiums. The court
rendered judgment accordingly, awarding $10,184 to
reimburse the Gallaghers for the costs of their Medicare
premiums paid through March 1, 2019, and ordering the
town to reimburse them for the costs of premiums
incurred after that date.
  The defendants appealed and the plaintiff cross
appealed from the judgment of the trial court to the
Appellate Court, and we transferred the appeal and
cross appeal to this court pursuant to General Statutes
§ 51-199 (c) and Practice Book § 65-1. Additional facts
will be set forth as relevant.
                            II
  The plaintiff’s primary argument on appeal is that the
town was contractually obligated to continue to provide
the Gallaghers with town paid private health insurance
throughout their lifetime and, therefore, that the trial
court incorrectly concluded that the town was permit-
ted to terminate the Gallaghers’ private health insurance
and require that they, instead, enroll in Medicare.2 The
plaintiff also contends that the defendants illegally
transferred the Gallaghers from private health insur-
ance to Medicare without their signatures or consent.3
We consider each claim in turn.
                            A
  ‘‘Principles of contract law guide our interpretation
of collective bargaining agreements. . . . When, as in
the present case, the trial court based its interpretation
solely on the language of the contract, our standard of
review is plenary.’’ (Citation omitted; internal quotation
marks omitted.) Russo v. Waterbury, 304 Conn. 710,
720, 41 A.3d 1033 (2012).
  The following additional facts are relevant to the
plaintiff’s central claim that the town was contractually
bound to maintain the Gallaghers’ private health insur-
ance. The relevant portions of the 1985 CBA4 provide:
  ‘‘ARTICLE IX—INSURANCE
  ‘‘Section 1. The town shall provide and pay for the
following insurance for each employee and his enrolled
dependents:
  ‘‘a. The Connecticut Hospital Service (Blue Cross)
semi-private room credit rider and out-patient benefits
credit rider plan.
   ‘‘b. The town will provide and pay the cost of a major
medical policy which shall contain a one hundred dollar
($100.00) deductible ($200.00 family maximum) and 80/
20 [percent] co-insurance to $2,000.00 of covered charges
per member per calendar year and 100 [percent] there-
after to the policy maximum of one million dollars
($1,000,000.00).
   ‘‘c. In the event the town changes insurance carriers,
i.e., Blue Cross/Blue Shield, the town agrees the present
coverages and benefits shall remain in effect without
any additional qualifications. For example, no employee,
covered under the collective bargaining agreement,
shall suffer any loss or reduction in coverages and bene-
fits because of such change. Sixty (60) days prior to
the implementation of any change in carrier, the town
shall submit to the union the new coverage so that the
union can ascertain that in fact the coverage is as set
forth above.
                          ***
  ‘‘Section 7.—Insurance for Retirees. Effective 7-1-84,
employees with at least twenty-five years of service
who retire under the normal retirement provisions of
the police and firemen’s retirement plan and their
enrolled dependents shall be entitled to town paid
health insurance coverage. Employees who retire under
the disability provisions of the retirement plan and their
enrolled dependents shall also be entitled to town paid
health insurance coverage. The benefits to be provided
are listed in article IX Insurance, [§] 1 a, b, c . . . .
Employees who retire with at least twenty-five (25)
years of service but who are less than fifty-one (51) at
the time of retirement, other than retirees under the
disability provisions of the retirement plan, shall, upon
attaining the age of fifty-one (51) be entitled to the
benefits listed in article IX, [§] 1a., b., c. . . . in effect
at the time of their retirement. . . .’’
   The plaintiff also entered into evidence a copy of the
collective bargaining agreement between the town and
the successor to the union that was in effect between
2010 and 2013 (2010 CBA). Article IX, § 9.03, of the 2010
CBA provides in relevant part: ‘‘Except as otherwise
provided for below, employees entitled to the retiree
medical insurance benefits under this section shall con-
tinue to receive in retirement the same medical insur-
ance benefits they received as an active employee, with
the understanding that if the active employees switch
to a new plan which is substantially equivalent to or
better than the plan the employee retired under, the
retiree will be switched to the new plan. . . . Such
coverage shall change to the Medicare carve out plan
at age 65, in accordance with current practice. . . .
   ‘‘Employees eligible for Social Security Medicare ben-
efits shall be required to participate in the Medicare Part
A and B plans upon attaining eligibility. [The coverages
afforded to employees retiring in accordance with the
disability provisions of the police and fire retirement
plan and their eligible enrolled dependents] shall be
reduced to a Medicare carve-out for those covered upon
reaching the age of 65. The cost of Medicare, if any,
shall be borne by the retiree. . . .’’
   The trial court concluded that the 1985 CBA permits
the town to transfer disability retirees from a private
health insurance plan to a supplemental Medicare plan,
effectively forcing them to enroll in Medicare in order
to maintain coverage, so long as the Medicare plan
does not substantially reduce the benefits provided.
The court further concluded that the benefits provided
by Medicare, in tandem with the town’s Medicare sup-
plemental insurance plan, were at least as favorable as
those afforded by the private insurance plan under
which the plaintiff retired, especially in light of the fact
that the town has agreed to reimburse any medical
expenses not covered by Medicare.5
   The plaintiff contends that the trial court miscon-
strued the 1985 CBA because, he alleges, that agreement
‘‘specifically requires the [town] to provide the same
health insurance to the plaintiff and his wife as it pro-
vides to its active employees,’’ and the town continues
to provide its active union employees with private medi-
cal insurance. We are not persuaded.
   As an initial matter, we note that the plaintiff is simply
incorrect when he contends that the 1985 CBA specifi-
cally requires that he be placed, and that he remain,
on the same health insurance plan as the town’s active
employees. The term ‘‘active employees’’ does not
appear anywhere in the 1985 CBA, and that agreement
does not, by its terms, address what rights, if any, retir-
ees such as the plaintiff will have following the expira-
tion of the agreement in 1987. Although it is reasonable
to assume that the parties intended that employees who
retired during the three years when the 1985 CBA was in
effect would continue to receive the retirement benefits
enumerated in article IX after the agreement expired
in 1987, whether those benefits were to remain static,
be pegged to those due to future active employees under
future collective bargaining agreements, or be defined
in some other manner is never expressly set forth in
the agreement. Moreover, the 1985 CBA leaves it to the
union to approve whether any change in town provided
health insurance is acceptable. Nothing in the agree-
ment, then, specifically bars the town from transferring
the Gallaghers from private insurance to Medicare.
  The plaintiff offers three additional arguments as to
why the 1985 CBA bars the town from transferring him
to Medicare. First, the plaintiff notes that article IX, § 7,
of the 1985 CBA provides that employees on disability
retirement are entitled to the benefits ‘‘listed in article
IX Insurance, [§] 1 a, b, c, [§] 2, [§] 3, [§] 5 and [§] 6.’’
He further notes that article IX, § 1 (a), commits the
town to providing and paying for a Blue Cross insurance
plan for each employee, and that article IX, § 1 (c),
indicates that, ‘‘[i]n the event the town changes insur-
ance carriers, i.e., Blue Cross/Blue Shield, the town
agrees the present coverages and benefits shall remain
in effect without any additional qualifications.’’ The
plaintiff reads this language to mean that, at least as
long as active employees are entitled to private health
insurance, he must be as well.
   We disagree that the plain language of the 1985 CBA
unequivocally bars the town from transferring eligible
disability retirees to Medicare. Article IX, § 1 (a), pro-
vides for one specific insurance plan that was available
at the time, the ‘‘Connecticut Hospital Service (Blue
Cross) semi-private room credit rider and out-patient
benefits credit rider plan.’’ The parties agree that the
town is not bound to continue to provide that plan,
which no longer exists but, instead, may offer other
plans affording comparable benefits. Article IX, § 1 (c),
sets forth the rules that apply in the event that the town
changes private insurance carriers, such as moving
from Blue Cross to a different carrier. The contract is
simply silent as to whether (1) Medicare qualifies as an
insurance carrier for purposes of article IX, § 1 (c), and
(2) retirees who become eligible for Medicare can be
treated differently from active employees, none of
whom, presumably, is Medicare eligible. Cf. Agor v.
Board of Education, 115 App. Div. 3d 1047, 1048–49,
981 N.Y.S.2d 485 (2014) (collective bargaining agree-
ment that provided retirees no cost health insurance
without express reference to Medicare was deemed
ambiguous with respect to Medicare reimbursement
requirement). Accordingly, we are not persuaded by
the plaintiff’s argument that the plain language of the
1985 CBA bars the town from transitioning eligible retir-
ees to Medicare.
   Second, the plaintiff relies on the principle that, when
parties include a provision in one writing and omit
that provision from another comparable writing, that
omission may be deemed to be purposeful. See, e.g.,
Gibbs International, Inc. v. ACE American Ins. Co.,
Docket No. 7:15-cv-4568 (BHH), 2018 WL 1566730, *11
(D.S.C. March 30, 2018). He emphasizes the fact that
the 2010 CBA expressly requires union employees who
retired pursuant to the terms of that agreement to par-
ticipate in Medicare upon attaining eligibility, in lieu of
the town’s private health insurance plans. The plaintiff
contends that the fact that the town and the union
agreed to include a Medicare requirement in the 2010
CBA but not in the 1985 CBA must have been a purpose-
ful and deliberate indication that there was no intention
that retirees under the earlier CBA could be made to
enroll in Medicare. This argument, ultimately, is unper-
suasive.
   The fact that parties do not speak to an issue in
one contract but proceed to address it in a subsequent
contract does not necessarily mean that their initial
silence was purposeful. When subsequent agreements
between the parties address and resolve a previously
unaddressed issue, the alteration may mean nothing
more than that the parties have addressed a gap in the
initial contract, reaching agreement on an issue that
they had not previously considered or anticipated. See,
e.g., Agor v. Board of Education, supra, 115 App. Div.
3d 1048–49 (when initial collective bargaining agree-
ment was silent as to Medicare and subsequent agree-
ments expressly provided that retirees would be enti-
tled to Medicare Part B reimbursements, court deemed
it ‘‘equally plausible’’ that such language was included
in subsequent agreements to clarify intent, rather than
to change meaning, of initial agreement).
  In this case, the plaintiff’s argument fails to account
for the fact that federal Medicare law changed after the
1985 CBA went into effect. Prior to April, 1986, state
and municipal employees generally were not eligible to
participate in the Medicare program. See Senate
Finance Committee, Report, Financing Comprehensive
Health Care Reform: Proposed Health System Savings
and Revenue Options (May 20, 2009), reprinted in [2009-
2 Transfer Binder: Current Developments] Medicare &
Medicaid Guide (CCH) ¶ 52,862, pp. 112,582–83. They
did not pay Medicare taxes (nor did their employers
pay such taxes on their behalf), and they were not
eligible to collect Medicare benefits upon retirement.
Congress amended the Medicare laws in 1986, while
the 1985 CBA was in effect. See Consolidated Omnibus
Budget Reconciliation Act of 1985, Pub. L. No. 99-272,
100 Stat. 82 (1986). The Medicare and Medicaid Budget
Reconciliation Amendments of 1985, contained in the
omnibus act, provided that state and municipal employ-
ees hired after March 31, 1986, were required to partici-
pate in the Medicare system. See id., § 13205, 100 Stat.
313–14, codified as amended at 26 U.S.C. § 3121 (u)
(2018). As with other employees, they (and their
employers on their behalf) were required to contribute
1.45 percent of their income in Medicare taxes, and
they became eligible to enroll in Medicare at the age
of sixty-five, assuming that they had paid into the system
for a sufficient number of quarters. See 26 U.S.C. § 3101
(b) (2018); 26 U.S.C. § 3111 (b) (2018); see also State
of Connecticut, Payroll Manual (Rev. 1995) § 3 (Social
Security/Medicare Exemptions), available at https://
www.osc.ct.gov/manuals/payroll/section3.htm (last vis-
ited July 27, 2021). Accordingly, it seems very likely
that the town and the union omitted any mention of
Medicare in the 1985 CBA not out of a conscious agree-
ment that union members could not be forced to enroll
in Medicare upon reaching the age of sixty-five but,
rather, in light of the fact that the town’s employees
were not yet permitted to do so under federal law.
There was testimony at trial suggesting that, when the
town agreed to subsidize retirees’ health insurance
costs for life, it was with the expectation that private
insurance would be their only available coverage option.6
Federal law was amended soon thereafter to permit or
require municipal employees to participate in Medicare,
and subsequent labor agreements between the town
and the police union reflect that fact.
   This intervening change in federal law illuminates
the flaw in the plaintiff’s interpretation of the parties’
omission of any reference to Medicare in the 1985 CBA.
It seems clear that the omission reflected the fact that
the parties could not then have anticipated that Con-
gress would amend federal law to allow members of
the police union to enroll in Medicare. There was undis-
puted testimony at trial that the language requiring eligi-
ble retirees to enroll in Medicare was first included in
a collective bargaining agreement between the town
and the union in 1989 or 1990, following the enactment
of the new federal Medicare provisions. Viewing the
matter in this light, we are persuaded that the Medicare
provisions in subsequent agreements indicate how the
union and the town would have addressed the question
of Medicare eligibility in 1985, had they been aware of
the impending change in federal law at that time. It
certainly stands to reason that, once union members
(and the town on their behalf) began paying into the
Medicare system, the town could expect that those
employees would begin to collect their (largely) feder-
ally funded benefits as they became eligible, rather than
continue to have the town subsidize the costs of private
insurance.
  The plaintiff’s third and final argument is that the
defendants have, by their course of performance, dem-
onstrated that he is entitled to remain enrolled in private
health insurance. He notes that he has been allowed to
remain enrolled in the same plan as the town’s active
employees since his retirement, both before and after
he reached the age of sixty-five.
   We begin by noting that the fact that the town allowed
the plaintiff to remain enrolled in private insurance
before he turned sixty-five does not bear on the question
presented, because he was not Medicare eligible prior
to that time. It is only the parties’ conduct since the
plaintiff and other, similarly situated retirees turned
sixty-five and became Medicare eligible that is relevant
to the question of whether the town is allowed to transi-
tion them from private insurance to Medicare.
   The record reveals that the delay in the transition of
the plaintiff from private insurance to Medicare was
not the result of the town’s believing that he was entitled
to remain enrolled in private insurance. There was testi-
mony, on which the trial court reasonably could have
relied, that the only reason why the town did not imme-
diately terminate the plaintiff’s private insurance cover-
age when he turned sixty-five was some legal confusion
over whether that transition needed to be delayed pend-
ing the resolution of a workers’ compensation claim. It
is undisputed that all of the town’s unionized Medicare
eligible retirees are enrolled in Medicare. Most important,
there was undisputed testimony at trial that the other
union members who retired along with the plaintiff
under the 1985 CBA also have been transitioned to
Medicare.
   Accordingly, to the extent that the record evidences
a course of performance, it seems clear that the town
consistently has required that all Medicare eligible
employees enroll in Medicare. Furthermore, there is no
indication that the union, which is tasked with ascer-
taining that any change in a member’s health plan com-
ports with the requirements of article IX, § 1, of the
1985 CBA, ever exercised its right to challenge the tran-
sition to Medicare as providing benefits inferior to those
afforded under the Blue Cross plan. For these reasons,
we conclude that the trial court correctly determined
that the 1985 CBA does not preclude the town from
terminating the Gallaghers’ private health insurance, so
long as the town provides them with substantially simi-
lar benefits in the form of supplemental Medicare cover-
age.
                             B
   The plaintiff also contends that the defendants ille-
gally transferred him and his wife from private health
insurance to Medicare without their consent. The plain-
tiff’s concern appears to be that the town’s benefits
manager, Cheryl Lynch, signed her own name on the
signature line in the written request to Anthem Blue
Cross/Blue Shield (Anthem), the town’s benefits man-
agement company, to enroll the Gallaghers in a Medi-
care supplemental insurance plan, rather than obtaining
their signatures. In other words, there is no allegation
that Lynch either forged any signatures or forced the
Gallaghers to enroll in the Medicare program. Rather,
she appears to have, through Anthem, enrolled the Gal-
laghers in a Medicare supplemental insurance plan so
that they would be fully covered once their previous
insurance policy was terminated.
   Although the plaintiff contends that Lynch’s action
was illegal, he fails to cite any statute, regulation, or
common-law rule that she is alleged to have violated.
There is also no evidence in the record to rebut Lynch’s
testimony that Anthem permits the employer’s agent to
sign these forms when she enrolls members in new
health insurance plans. Moreover, there is no indication
in the record that the trial court ever addressed this
issue or made any related findings of fact, and the plain-
tiff has not requested an articulation. Because the
record is inadequate and the claim is inadequately
briefed, we decline to consider this claim. See, e.g.,
Estate of Rock v. University of Connecticut, 323 Conn.
26, 33, 144 A.3d 420 (2016).
                            III
  We next turn our attention to the defendants’ cross
appeal. The defendants contend that the trial court,
having correctly concluded that the 1985 CBA did not
bar them from requiring that the Gallaghers enroll in
Medicare in lieu of private health insurance, should not
have required the town to reimburse the costs of the
Gallaghers’ Medicare premiums. We agree.
  In reaching the conclusion that the town was contrac-
tually required to subsidize all of the Gallaghers’ health
insurance costs, including their Medicare premiums,
the trial court was persuaded by two arguments. First,
the trial court was persuaded by the fact that, whereas
the 1985 CBA did not expressly reference Medicare,
subsequent collective bargaining agreements between
the town and the union have expressly required employ-
ees to participate in Medicare when they become eligi-
ble and also have specified that the costs of Medicare
premiums are the responsibility of the retiree. The court
reasoned that ‘‘[t]he fact that Medicare . . . [is] specifi-
cally referenced in [the 2010 CBA] and that the
employee is now obligated to pay for that coverage
seems both purposeful and deliberate. [The 2010 CBA]
unambiguously places a new burden on the plaintiff
which he did not have at the time of his retirement.’’ In
part II of this opinion, we explained why this reasoning,
although possibly valid in other contexts, fails in the
present case to account for the intervening change in
federal Medicare law, which the parties to the 1985
CBA did not address or anticipate when they negotiated
that agreement.7
   Second, the trial court observed that the 1985 CBA
obligates the town to defray the costs of ‘‘town paid
health insurance coverage’’ and provides that present
coverages and benefits will be maintained ‘‘without any
additional qualifications.’’ The court reasoned that
requiring retirees to shoulder the costs of Medicare
premiums in order to obtain insurance would establish,
in essence, an additional qualification. The defendants
argue, to the contrary, that the trial court, as a matter
of law, failed to consider the fact that retirees such as
the plaintiff are required to contribute to their health
insurance costs under both plans. It is true that retirees
now must pay $134 each month in Medicare premium
costs, whereas the town paid private insurance plan
under which the plaintiff retired required no fixed
monthly contribution. However, the defendants note
that those private plans had their own cost sharing
components. Under the Blue Cross plan described in the
1985 CBA, for example, members had to pay deductibles
and 20 percent coinsurance, to a maximum of $2000
per year. In addition, that plan had a maximum lifetime
payout of one million dollars, whereas there is no life-
time maximum benefit under Medicare.8
   We need not determine whether the defendants are
correct that the plaintiff’s benefits under Medicare are
comparable to those provided through the private plan
under which he retired. Both in his briefs and at oral
argument before this court, the plaintiff acknowledged
that the town is required to provide him only with those
health insurance benefits that are afforded to current
active employees, rather than benefits comparable to
those that he received under the 1985 CBA at the time
of his retirement.9 The plaintiff’s counsel specifically
conceded at oral argument before this court that, if
active employees were to begin paying a share of their
insurance premiums, then the plaintiff could be made
to do so as well. In fact, sometime after 1986, the town
ceased its practice of subsidizing the full costs of
employee private health insurance. As noted, although
the current collective bargaining agreement between
the police union and the town was not admitted into
evidence, the plaintiff did submit the 2010 CBA into
evidence, and he has acknowledged that the 2010 CBA
is typical of other subsequent collective bargaining agree-
ments.
  The 2010 CBA requires that active employees share
the costs of their private health insurance. Beginning
on July 1, 2009, for example, active employees were
required to contribute $31 per week, or $134 per month,
toward the cost of their private health coverage. Nota-
bly, $134 per month is the precise amount that the
plaintiff alleges that he and his wife have been required
to contribute toward their Medicare premiums. This
is consistent with Lynch’s testimony that the town’s
Medicare supplemental insurance health plan has been
designed to mirror the plan available to current active
employees and to retirees under the age of sixty-five.
In addition, beginning in March, 2013, active employees
were required to contribute between 11 and 13 percent
of the blended per employee rate for the town’s pre-
mium equivalent costs—its total health care costs. At
oral argument before this court, the town’s counsel
represented that these cost sharing provisions remain
in effect, and the plaintiff has not contended otherwise.
  Because the plaintiff concedes that he may be
required to contribute the same amount as active union
employees, and because the evidence submitted by the
plaintiff suggests that he is paying no more for his health
insurance than the town’s active employees, we agree
with the defendants that the trial court should not have
required the town to reimburse the Gallaghers’ Medi-
care premium costs.
  The judgment of the trial court is reversed with
respect to the requirement that the town reimburse the
Gallaghers’ Medicare premium costs and is affirmed
in all other respects, and the case is remanded with
direction to render judgment consistent with this opin-
ion.
   In this opinion the other justices concurred.
   * July 28, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The trial court’s statement that the Gallaghers’ combined Medicare Part
B premium costs totaled $536 per month appears to be a scrivener’s error
derived from adding the plaintiff’s $134 monthly fee with his wife’s $402
quarterly fee, which is also $134 per month. There is no evidence in the
record that would support the $536 figure, and the plaintiff acknowledges
that the $134 per person figure is correct.
   2
     We note that the town could not, of course, legally require that the
Gallaghers enroll in Medicare. We use such language in this opinion simply
as a shorthand for the concept that, by terminating the Gallaghers’ private
health insurance but agreeing to provide supplemental Medicare coverage,
the town effectively required that they enroll in Medicare in order to continue
to receive subsidized insurance.
   3
     Because we conclude that the town did not act illegally in transferring
the Gallaghers to Medicare and was not obligated to reimburse the costs
of the Gallaghers’ Medicare premiums, and in light of the defendants’ repre-
sentations that the town will reimburse the plaintiff for any costs that are
not covered by Medicare or supplemental insurance, we need not address
the plaintiff’s additional claim on appeal that the trial court should have
awarded him other out-of-pocket costs associated with the transition to
Medicare.
   4
     For ease of review, throughout this opinion, we have modified the capital-
ization of the relevant contractual language in conformance with the style
of this court, without noting those changes in brackets.
   5
     For the same reasons, the trial court concluded that the town was in
compliance with General Statutes § 7-459c, which, among other things, pro-
hibits any municipality that provides retiree group health insurance benefits
from diminishing or eliminating such benefits in violation of any collective
bargaining agreement.
  6
    Although the record is silent on the question, we can assume that the
plaintiff (and the town, on his behalf) began paying Medicare taxes after
the Medicare and Medicaid Budget Reconciliation Amendments of 1985
went into effect. Under that law, states were given the option as to whether
to provide Medicare coverage for state and municipal employees, such as
the plaintiff, who were hired prior to April 1, 1986. See 42 U.S.C. § 418 (2018);
Senate Finance Committee, supra, Medicare & Medicaid Guide (CCH), ¶
52,862, pp. 112,582–83. If the plaintiff had not paid into the system for at least
forty quarters, he would not now be eligible to receive Medicare benefits.
See 42 U.S.C. 414 (2018).
  7
    We also note that there was undisputed testimony at trial suggesting
that the only retired union employees for whom the town pays Medicare
Part B premiums are two sergeants who retired under a prior collective
bargaining agreement that expressly provided that the town would subsidize
the costs of their Medicare Part B premiums. It seems clear, then, that,
when the parties intended that the town would reimburse employees’ pre-
mium costs, they stated their intention expressly.
  8
    Notably, before the trial court, the plaintiff testified that, as a result of
an incident in 2016, he accrued medical bills approaching one million dollars.
This fact suggests that, had he remained enrolled in the original Blue Cross
plan, he might have been left to face this treatment uninsured.
  9
    Because the plaintiff adopts this interpretation, we need not determine
whether he accurately interprets article IX, § 7, of the 1985 CBA to mean
that employees who retired under the disability retirement provisions of
the town’s retirement plan would continue to receive the same benefits as
the town’s active employees, as those benefits changed over time.